Case 2:19-cv-00220-RJJ-MV ECF No. 67, PageID.1171 Filed 01/15/21 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

DANIELLE DUNN, as Personal
Representative for the ESTATE OF
JONATHAN LANCASTER,

              Plaintiff,
                                                                 File no: 2:19-CV-220
v.
                                                                 HON. ROBERT J. JONKER
BARBARA L. BEDIENT, et al.,

              Defendants.
                                     /


                           ORDER APPROVING MAGISTRATE'S
                            REPORT AND RECOMMENDATION

       The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on November 6, 2020 (ECF No. 60).             The Report and

Recommendation was duly served on the parties. No objections have been filed under 28 U.S.C.

' 636(b)(1)(C).

       ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 60) is approved and adopted as the opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s motion to strike Fieger Law’s initial

attorney lien (ECF No. 32) is DENIED AS MOOT.

       IT IS FURTHER ORDERED that Plaintiff’s motion requesting attorney fees from

Fieger Law (ECF No. 40) is DENIED.

       IT IS FURTHER ORDERED that the Court DECLINES to exercise supplemental

jurisdiction over Fieger Law’s state law contract claim, and DENIES Fieger’s motion requesting

a charging lien (ECF No. 48) and motions to supplement (ECF Nos. 50, 52, 54, and 59).

       IT IS FURTHER ORDERED that Plaintiff’s motion to strike Fieger Law’s notice of
Case 2:19-cv-00220-RJJ-MV ECF No. 67, PageID.1172 Filed 01/15/21 Page 2 of 2



claim (ECF No. 53) is GRANTED.




Dated:     January 15, 2021         /s/ Robert J. Jonker
                                   ROBERT J. JONKER
                                   CHIEF UNITED STATES DISTRICT JUDGE
